Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the title,  “ Testing device” has been changed to ---TESTING DEVICE  INCLUDES RADIATION SHIELDS FOR TESTTING INTEGRATED CIRCUITS ON A WAFER---
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a testing device having a combination of  a vacuum chamber, - a chuck for holding a wafer that comprises integrated circuits, 5a probe card for electrically contacting the integrated circuits on the wafer,  means for moving the chuck relative to the probe card,  a first radiation shield arranged inside the vacuum chamber and enclosing the chuck and the probe card, and  a cooling unit thermally connected to the first radiation shield, 10wherein the means for moving the chuck relative to the probe card comprises a sup- porting column having a first end and a second end, the first end of the sup- porting column being attached to the chuck, and  the first radiation shield comprises a first fixed part having a first aperture 15through which the supporting column is arranged to pass, and a first movable part that is attached to the supporting column and arranged to cover the first aperture as recited in claim 1. Claims 2-16 depend from allowed claim 1, they are also allowed accordingly.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hollman et al (Pat# 6,424,141) disclose wafer probe station.
Yassine (pat# 5,835,997) discloses wafer shield chamber for probe station.
Akiyama et al (PG-PUB#20190041454) disclose inspection system.
Awazu et al (PG-PUB # 20090045829) disclose Wafer holder for wafer prober and wafer prober equipped with same.
Hollmam et al (Pat# 6,700,397) disclose triaxial probe assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867